DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 21 is objected to because of the following informalities: 
	In claim 20, the phrase “the second tiers 20, …….a horizontal seam 77….” should be read as -- the second tiers, …….a horizontal seam …..”
	In claim 21, at line 19, the phrase “intovertically-spaced” should be read as – into vertically-spaced --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "said other material" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shukla et al. (US 9,875,929).
	In re claim 21, Shukla et al. teach a method used in forming a memory array comprising strings of memory cells, comprising:

forming a stack 32/46 comprising vertically-alternating first tiers 32 and second tiers 46, the first tiers 32 comprising first material (i.e. a sacrificial material), the second tiers 46 comprising second material (i.e. a conductive material), the stack 32/46 comprising laterally-spaced memory-block regions, channel-material-string constructions 55 extending through the first tiers 32 and the second tiers 46 in the memory-block regions 100, the channel-material-string constructions 55 individually comprising a channel-material string 601/602 extending through the first tiers 32 and the second tiers 46 in the memory-block regions 100;
etching the first material that is in the first tiers 32 selectively relative to the second material that is in the second tiers 46 (i.e. evolving from Fig. 7A to Fig.8);
forming conducting material 46 in void space 33 in the first tiers 32 that is left by the etching of the first material (i.e. evolving from Fig. 8 to Fig. 10); and
before forming the conducting material 46, etching at least storage-material strings 54 that are individually part of the individual channel-material-string constructions 55 to divide individual of the storage-material strings 54 into vertically- spaced segments of the storage material 542 (i.e. evolving from Fig. 9A to Fig. 9B).

    PNG
    media_image1.png
    410
    483
    media_image1.png
    Greyscale

                       
    PNG
    media_image2.png
    409
    469
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    471
    media_image3.png
    Greyscale

                 
    PNG
    media_image4.png
    407
    493
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 31 and 34 are allowed.
Claims 1-20 would be allowable if the 112-second-paragraph rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the current inventio is deemed to be directed to a nonobvious improvement over the invention patented in US 9,875,929.   The improvement comprises: (a) etching the doped silicon dioxide that is in the second tiers selectively relative to said other material that is in the first tiers and selectively to expose an undoped silicon dioxide-comprising string of a charge-blocking material that is part of individual of the channel-material- string constructions; and etching the undoped silicon dioxide-comprising strings through void space in the second tiers left by the etching of the doped silicon dioxide to divide individual of the undoped silicon dioxide-comprising strings into vertically-spaced segments of the undoped silicon dioxide (claim 1); a second vertical stack aside the first vertical stack, the second vertical stack comprising alternating first insulating tiers and second insulating tiers, the second insulating tiers individually at least predominantly being doped silicon dioxide (claim 31); the insulative tiers comprising a horizontal seam in a vertical cross-section (claim 34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 15, 2022



/HSIEN MING LEE/